                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

JASON NEWTON and VANZEL NEWTON, )
                                  )
            Plaintiffs,           )
                                  )
      v.                          )                       CV 319-047
                                  )
ROOSEN VERCHETTI & OLIVER – GA    )
PLLC (LLC) and TRANSWORLD         )
SYSTEMS, INC.,                    )
                                  )
            Defendants.           )
                             _________

                                         ORDER
                                         _________

       The parties jointly move to stay discovery pending a ruling on their cross motions for

summary judgment, which are to be filed on or before January 8, 2020. (Doc. no. 23.)

Discovery is set to close on December 9, 2019. (Doc. no. 22.) The parties move for a stay of

discovery because they expect the summary judgment ruling will resolve the case entirely or

substantially limit the scope and amount of discovery. (Doc. no. 23.) The parties further state

a related case with substantially similar issues is pending in the Middle District of Georgia,

wherein the parties have already briefed their cross motions for summary judgment and

discovery is stayed pending a ruling. (Id.); see Pierce v. Roosen, Verchetti, & Olivier-GA

PLLC (LLC), Case No. 5:19-cv-00075-MTT (M.D. Ga. Mar. 8, 2019).

       The Court GRANTS the motion to stay discovery pending final resolution of the

parties’ forthcoming cross motions for summary judgment. (Doc. no. 23.) On or before

March 2, 2020, the parties shall file a joint status report regarding summary judgment in the
related case. Should any portion of the above-captioned case remain in dispute after resolution

of the cross motions for summary judgment, the parties shall confer and submit a proposed

joint revised scheduling order within seven days of the presiding District Judge’s ruling.

       SO ORDERED this 6th day of December, 2019, at Augusta, Georgia.




                                                2
